Citation Nr: 1045339	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to initial compensable separate disability ratings 
for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from August 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The peripheral neuropathy of the Veteran's lower extremities is 
not productive of mild incomplete paralysis in either leg.  


CONCLUSION OF LAW

The criteria for initial separate compensable ratings for 
peripheral neuropathy of the lower extremities secondary to 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's claim was originally for 
service connection for type II diabetes mellitus, which was 
granted in a March 2005 rating decision.  In addition, that 
rating decision granted service connection for peripheral 
neuropathy of the bilateral upper and lower extremities as 
secondary to the now service-connected type II diabetes mellitus.  
The RO, however, denied compensable disability ratings for 
peripheral neuropathy of the bilateral lower extremities and 
included that as a noncompensable complication of his now 
service-connected type II diabetes mellitus.  The Veteran 
disagreed with the denial of separate compensable disability 
ratings for his service-connected peripheral neuropathy of the 
bilateral lower extremities.  Thereafter the RO provided notice 
to the Veteran in April 2009 of how to establish entitlement to 
an increased rating.  However, since the Veteran's claim was 
initially one for service connection, which has been granted, the 
Board finds that VA's obligation to notify the Veteran was met as 
the claim for service connection was obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
any deficiency in the timing of the April 2009 notice relating to 
the Veteran's appeal for an increased rating is not prejudicial 
to him.

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
Veteran's claim.  

The duty to assist includes providing the Veteran a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Veteran was afforded VA examinations in January 
2005, December 2005 and November 2009.  Significantly, the Board 
observes that he does not report that the condition has worsened 
since he was last examined, and thus a remand is not required 
solely due to the passage of time.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  In addition, the Board finds that the reports 
of these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current complaints, 
conducted appropriate physical examinations, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  The Board, therefore, concludes that 
these examination reports are adequate for purposes of rendering 
a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and 
his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Service connection for type II diabetes mellitus and peripheral 
neuropathy of the bilateral upper and lower extremities was 
granted in a March 2005 rating decision.  In this rating 
decision, the RO awarded separate 10 percent disability ratings 
for peripheral neuropathy in the bilateral upper extremities but 
denied separate compensable disability ratings for his peripheral 
neuropathy of the bilateral lower extremities because the 
evidence did not show that this was so disabling as to warrant 
separate compensable ratings.  In evaluating the Veteran's 
peripheral neuropathy of the bilateral lower extremities, the RO 
rated by analogy to Diagnostic Code 8520 which evaluates 
impairment of the sciatic nerve.  

Under Diagnostic Code 8520, in effect throughout the appeal 
period, incomplete paralysis that is mild is assigned a 10 
percent rating.  Moderate incomplete paralysis is assigned a 20 
percent rating, moderately severe incomplete paralysis is 
assigned a 40 percent rating, and severe, incomplete paralysis of 
the sciatic nerve, with marked muscle atrophy is assigned a 60 
percent evaluation.  Complete paralysis, where the foot dangles 
and drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  38 C.F.R. § 4.124a.

The words such as "moderate" and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Id.

Here, VA treatment records fail to show any complaints of, 
treatment for or diagnosis of peripheral neuropathy of the 
bilateral lower extremities.  Private treatment records from July 
2003 to May 2009 also fail to show complaints of, treatment for 
or diagnosis of peripheral neuropathy.  Rather, they show that 
the Veteran was treated in 2007 for peripheral vascular disease 
(venous insufficiency) with stenting of the femoral artery, which 
alleviated symptoms in his left lower extremity per his report as 
seen in a December 2007 note.  In addition, in a November 2008 
note, he denied having any symptoms in his feet.  Physical 
examination of his lower extremities showed they were without 
deformity or edema and neurologically appeared intact.  

The Veteran underwent initial VA examination for his type II 
diabetes mellitus and complications related thereto in January 
2005.  At that time, although complaining of symptoms in his 
upper extremities such as numbness with occasionally dropping 
items, he denied having any similar symptoms in the feet.  
Physical examination of the bilateral feet revealed the skin of 
the feet was warm, dry and intact.  The Veteran had adequate 
dorsalis pedis and posterior tibialis pulses.  He had intact 
sensation to pin-prick and proprioception and vibratory sense.  
He also had full range of motion of the ankles and metatarsal 
phalangeal joints without pain.  Electromyography and nerve 
conduction velocity tests demonstrated a mild length dependent 
sensory neuropathy.  Based on these tests, the examiner diagnosed 
the Veteran to have bilateral upper and lower extremity 
peripheral neuropathy without significant findings on physical 
examination.  

In December 2005, the same examiner conducted a second VA 
examination.  At this examination, the Veteran denied any changes 
in his neuropathic symptoms.  Physical examination of the lower 
extremities was the same as at the previous examination.  The 
examiner's assessment was bilateral upper and lower extremity 
peripheral neuropathy, stable from previous examination.

Finally, the Veteran underwent a VA peripheral nerves examination 
in November 2009.  The examiner noted that he had reviewed the 
Veteran's records.  He noted the Veteran's treatment for 
peripheral vascular disease in the left leg/foot status post 
stenting of the left common iliac artery on September 14, 2007.  
He noted that he was unable to find significant documentation in 
support of neuropathy involving the lower extremities.  The 
Veteran reported that he began having a sense of loss of 
sensation in the toes of his feet that comes and goes and is more 
noticeable when he sits in his recliner in the evening and also 
with periods of increased walking.  He reported that the onset of 
this problem was 2006-2007 and it has been stable since onset.  

Physical examination demonstrated that gross motor strength in 
the lower extremities was 5/5.  Sensory testing was normal to 
vibration, pain, light touch and position sense in both lower 
extremities.  Reflex exam indicated 2+ for left and right knee 
reflexes and right ankle reflex, but the left ankle reflex was 
absent.  The examiner noted that the Veteran arrived ambulatory 
with no assistive aids.  His gait was symmetrical without 
antalgia or ataxia.  He appeared to have normal heel to toe 
transition pattern with no foot drop or lag.  He was able to pull 
up on his heels and toes without difficulty.  It was noted, 
however, that both legs had darkened pigmentation of the dermis 
from just below the knee to the ankles.  There was also loss of 
hair and the nails were generally discolored and thickened.  
There was 1+ pitting edema noted over the pretibial region.  The 
feet were warm to the touch with brisk capillary refill to the 
digits.  Sensation was equal to light touch, monofilament, 
sharp/dull stimuli, and vibration bilaterally.  The examiner's 
diagnosis was onychomycosis, peripheral arterial disease and 
normal sensory examination.  The examiner commented that he found 
very little evidence in the medical records supporting the 
Veteran's claim and that the clinical exam findings were negative 
for any signs or symptoms of neuropathy.  

Consequently, the Board finds that the medical evidence does not 
show motor and sensory deficits of the bilateral lower 
extremities, although the January 2005 VA examiner found 
bilateral peripheral neuropathy of the upper and lower 
extremities. The VA and non-VA treatment records fail to show 
complaints of, treatment for or a diagnosis of peripheral 
neuropathy of the lower extremities.  Furthermore the VA 
examinations fail to find any objective signs of peripheral 
neuropathy in the bilateral lower extremities.  Finally, until 
the November 2009 VA examination, the Veteran has never 
complained of any symptoms of peripheral neuropathy in his 
bilateral feet and then he only complained of occasional loss of 
sensation in the toes.  Based upon this evidence, the Board finds 
that, under the criteria of Diagnostic Codes 8520 for impairment 
of the sciatic nerve, a compensable rating for peripheral 
neuropathy of either the left or right lower extremity is not 
warranted in this appeal at this time as the medical evidence of 
record does not even show mild incomplete paralysis of the nerve, 
i.e., the criteria for a 10 percent disability rating.  

Consequently, the preponderance of the evidence is against the 
Veteran's claim for separate compensable disability ratings for 
peripheral neuropathy of the bilateral lower extremities.  In so 
finding, the Board also finds that continuing to evaluate the 
Veteran's noncompensable peripheral neuropathy of the bilateral 
lower extremities as part of his service-connected type II 
diabetes mellitus is appropriate as it is a noncompensable 
complication which may be taken into consideration in evaluating 
his type II diabetes mellitus (e.g., the Board notes that the 
criteria under Diagnostic Code 7913 for a 60 percent disability 
rating for type II diabetes mellitus includes consideration of 
noncompensable complications).  

Finally, the Board must consider whether referral for 
consideration of an extraschedular rating is warranted pursuant 
to 38 C.F.R. § 3.321(b).  It is generally provided that the 
rating schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in civil 
occupations resulting from a service-connected disability.  38 
C.F.R. § 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the basis 
of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  In other words, 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  In doing so, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the peripheral 
neuropathy of the Veteran's lower extremities does not present 
such an exceptional disability picture as to render the schedular 
criteria inadequate.  In fact, the medical evidence fails to show 
that the Veteran actually has signs or symptoms of peripheral 
neuropathy in his bilateral lower extremities.  The only 
complaints of symptoms is in the most recent VA examination and 
only amount to intermittent loss of sensation of the toes of the 
feet, which the Board found above does not even meet the criteria 
for a compensable disability rating.  Furthermore, the Veteran 
has not contended nor has he shown that the rating criteria are 
inadequate to evaluate his service-connected peripheral 
neuropathy of his legs.  Consequently, the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for consideration of an extraschedular rating.

Based on this evidentiary posture, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim for 
separate compensable disability ratings for peripheral neuropathy 
of his lower extremities.  Accordingly, the benefit of the doubt 
doctrine is not for application, and the Veteran's claim must be 
denied.  


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to initial compensable separate disability ratings 
for peripheral neuropathy of the lower extremities is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


